VOIGT, Justice,
specially concurring.
[¶28] I concur in the result reached by the majority because that result is mandated by precedent. I write separately only to give voice to a concern we all should have with the Strickland standard cited in the majority, a standard that we have followed for years. The problem is that, while it is often relatively easy to prove defense counsel's deficient performance, it is practically impossible to prove prejudice because it is practically impossible to prove that the outcome would have been different had the jury been allowed to hear certain evidence. This is especially true because our system does not allow *254a defendant to query the jury about its deliberations. W.R.E. 606(b); U.R.D.C. 701.
[¶29] In finding a lack of prejudice, the majority states that the evidence of guilt was overwhelming. See supra 126. We frequently rely upon that rationale in finding no prejudice under Strickland. See, e.g., Sincock v. State, 2003 WY 115, ¶ 59, 76 P.3d 323, 342 (Wyo.2003). Of course, where defense counsel has failed to produce evidence, it is likely to appear that the State's evidence is overwhelming. A pair of deuces is overwhelming where one's opponent folds without showing his cards.
[¶30] In the instant case, defense counsel recognized that the only defense available to the defendant was the argument that the combination of aleohol consumption and the ingestion of the drug Adderall rendered the defendant incapable of forming the specific intent to kill. At the hearing upon the motion for a new trial, subsequent counsel produced evidence through an expert forensic neuropsychologist that the defendant likely was suffering from substance abuse delirium, which would have left him incapable of forming the necessary specific intent. This question is so obviously beyond the ken of the average person that defense counsel's mention during the jury trial of the defendant's use of Adderall was meaningless without expert testimony. The only way to counter "overwhelming" evidence is with contrary evidence. Counsel's deficiency in this regard was glaring.
[¶31] The point I wish to make is that where defense counsel's performance has been shown to be so ineffective as to deprive the defendant of that counsel assured him by the Sixth Amendment, we cannot rely upon the adversarial process as having produced a just trial. Nevertheless, we continue to require the appellant to prove the impossible-that the results would have been different. See, e.g., Montez v. State, 2009 WY 17, ¶ 3, 201 P.3d 434, 436 (Wyo.2009); Harlow v. State, 2005 WY 12, ¶ 45, 105 P.3d 1049, 1069 (Wyo.2005). It seems that there should be some line of egregiousness that, when crossed, the presumption becomes one of ineffectiveness.